DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 15, 23, applicant alleges that Kish Jr. fails to teach or suggest “the optical combiner comprises at least one tunable element configured to increase an optical power of the output second optical signal by changing at least one parameter of the optical combiner” because “AWG 118 of Kish does not comprise the TEC element 104” and “TEC element 104 changing the DFB laser output rather than ‘changing at least one parameter of the optical combiner’”.
The examiner respectfully disagrees with applicant’s interpretation of the Kish reference.  Kish teaches that “TEC unit 104A is monitoring and controlling the temperature of operation of AWG 118”, while “a second TEC unit (not shown) can be applied to the remaining portions of chip 101, i.e., other than AWG 118”. (See Fig. 7, [0167]) That is, the TEC unit 104A is dedicated to controlling at least one parameter (temperature) of the AWG 118.  This arrangement is additionally clarified in Fig. 16, which shows the coolers 480  may be confined more to TxPIC regions requiring temperature control, i.e., optical combiner/AWG relative to TEC cooler T2.  In conclusion, Kish teaches the AWG comprising the TEC 104A or T2 for controlling and cooling the AWG to a desired temperature for operation of the TxPIC.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-14, 23, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2006/0182441 by Kish, Jr. et al.
Regarding claim 1, Kish teaches an optical chip (TxPIC package in Figs. 6, 7) comprising: a light source array (DFB lasers 108(1)-(N)) configured to output a plurality of first optical signals; and an optical combiner (AWG 118) configured to receive the plurality of first optical signals from the light source array and to output (to an output waveguide 120) a second optical signal that is a combination of the received plurality of first optical signals, wherein the optical combiner comprises at least one tunable element (TEC unit 104A, also seen as cooler T2 in Fig. 16) configured to increase an optical power of the output second optical signal (since DFB laser output power tends to be inversely related to operating temperature) by changing at least one parameter (temperature) of the optical combiner.
Regarding claims 2, 3, Kish further teaches control electronics (temperature control digital-to-analog converter (DAC) 140) coupled to the at least one tunable element.
Regarding claims 8, 9 and the relationship between power of the plurality of input optical signal and power of the output/combined signal, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10, Kish further teaches the light source array comprises a plurality of light sources, the light sources of the plurality of light sources comprising diode lasers (DFB lasers 108(1)-(N)).
Regarding claim 11, Kish further teaches an optical communication port (output waveguide 120) configured to output the second optical signal.
Regarding claim 12, Kish further teaches the optical communication port comprises optical fibers (fiber amplifier 126 and fiber 128).
Regarding claims 13, 14, Kish further teaches the TEC is mounted on a substrate (e.g., InP chip, Fig. 3). 
Regarding claim 23, Kish teaches a method of manufacturing an optical chip (TxPIC package in Figs. 6, 7) comprising: forming a light source array (DFB lasers 108(1)-(N)) configured to output a plurality of first optical signals; and forming an optical combiner (AWG 118) configured to receive the plurality of first optical signals from the light source array and to output (to an output waveguide 120) a second optical signal that is a combination of the received plurality of first optical signals (i.e., function of the combiner), wherein the optical combiner comprises at least one tunable element (TEC unit 104A, also seen as cooler T2 in Fig. 16) configured to increase an optical power of the output second optical signal (since DFB laser output power tends to be inversely related to operating temperature) by changing at least one parameter (temperature) of the optical combiner.
Regarding claim 24, Kish further teaches forming control electronics (temperature control digital-to-analog converter (DAC) 140) coupled to the at least one tunable element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kish Jr. as applied to claim 1 above, and further in view of U.S. PGPub 2018/0366815 by Zilkie et al.
Regarding claim 4, Kish teaches the optical chip as stated above but not the at least one tunable element having a phase shifter.  Zilkie teaches a multi-channel laser source, where a plurality of laser channels are combined into a single output waveguide (output coupler 120) using a vernier ring (fig. 2A) resonator filter tuned using phase shifters 135 (Fig. 1A). See  Zilkie, [0048]-[0051].  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using the venier ring resonator filter to combine the laser channels of different wavelengths, in order to perform gain selection, as suggested by Zilkie, since it offers an advantage that only one vernier ring resonator filter is needed for each channel, and as many channels can be added as desired, at the expense of making the laser cavity longer. 
Regarding claim 5, Kish teaches the optical chip as stated above but not the at least one tunable element having a phase shifter.  Zilkie teaches a multi-channel laser source, where a plurality of laser channels are combined into a single output waveguide (output coupler 120) using a vernier ring (fig. 2A) resonator filter tuned using phase shifters 135 (Fig. 1A). See  Zilkie, [0048]-[0051].  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using phase shifters to tune the Vernier ring, in order to enable accurate control of lasing wavelengths.
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kish Jr. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0302398 by Yin et al.
Regarding claim 6, Kish teaches the optical chip as stated above but not the first signal of the first optical signals having a different optical mode than a second signal of the plurality of optical signals.  Yin also teaches an optical signal where multiple transmitters (e.g., DFB laser array, [0078]) are combined by a mode multiplexer, wherein a first signal of the plurality of the optical signal (from the transmitters) has a different optical mode than a second signal (an LP01-mode optical signal is classified as a mode group 1. That is, the mode group 1 includes an LP01-mode optical signal. An LP11a-mode optical signal and an LP11b-mode optical signal are classified as a mode group 2, optical signals in modes LP02, LP21a, and LP21b are classified as a mode group 3, and so on, [0077]).  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using different optical modes for different DFB lasers in the laser array, as suggested by Yin, in order to implement fast expansion of the transmission capacity and to improve total bandwidth utilization of a system.
Regarding claim 7, Kish teaches the optical chip as stated above the second signal of the plurality of optical signals being a single optical mode.  Yin also teaches an optical signal where multiple transmitters (e.g., DFB laser array, [0078]) are combined by a mode multiplexer, wherein a first signal of the plurality of the optical signal (from the transmitters) has a different optical mode than a second signal (an LP01-mode optical signal is classified as a mode group 1. That is, the mode group 1 includes an LP01-mode optical signal. An LP11a-mode optical signal and an LP11b-mode optical signal are classified as a mode group 2, optical signals in modes LP02, LP21a, and LP21b are classified as a mode group 3, and so on, [0077]).  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using the single optical mode for the second signal, as suggested by Yin, in order to implement fast expansion of the transmission capacity and to improve total bandwidth utilization of a system.
Claims 15-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kish Jr. as applied to claim 1 above, and further in view of WO2019/131804A1 patent publication (the ‘804 publication).
Regarding claim 15, Kish teaches an optical chip (TxPIC package in Figs. 6, 7) comprising: a light source array (DFB lasers 108(1)-(N)) configured to output a plurality of first optical signals; and an optical combiner (AWG 118) configured to receive the plurality of first optical signals from the light source array and to output (to an output waveguide 120) a second optical signal that is a combination of the received plurality of first optical signals, wherein the optical combiner comprises at least one tunable element (TEC unit 104A, also seen as cooler T2 in Fig. 16) configured to increase an optical power of the output second optical signal (since DFB laser output power tends to be inversely related to operating temperature) by changing at least one parameter (temperature) of the optical combiner; wherein the TEC is mounted on a substrate (e.g., InP chip, Fig. 3).  Kish does not teach a printed circuit board and connection members disposed on the substrate configured to attach the optical package to the PCB.  The ‘804 publication discloses using connection members (7, 7a) to disposed on one or more substrates (102)  to attached an optical package to an external circuit board ([0011]). It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using the connection members for attaching to the external circuit board, as suggested in the ‘804 publication, so as to provide electrical power and/or connections for the optical package.
Regarding claims 16, 17, Kish further teaches control electronics (temperature control digital-to-analog converter (DAC) 140) coupled to the at least one tunable element.
Regarding claims 20, 21, Kish further teaches the thermal exchange device comprises a heat sink/TEC ([0191]).
Regarding claim 22, subject matter recited therein is already disclosed in claim 15.
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kish Jr. and the ‘804 publication as applied to claim 15 above, and further in view of U.S. PGPub 2018/0366815 by Zilkie et al.
Regarding claim 18, Kish teaches the optical chip as stated above but not the at least one tunable element having a phase shifter.  Zilkie teaches a multi-channel laser source, where a plurality of laser channels are combined into a single output waveguide (output coupler 120) using a vernier ring (fig. 2A) resonator filter tuned using phase shifters 135 (Fig. 1A). See  Zilkie, [0048]-[0051].  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using the venier ring resonator filter to combine the laser channels of different wavelengths, in order to perform gain selection, as suggested by Zilkie, since it offers an advantage that only one vernier ring resonator filter is needed for each channel, and as many channels can be added as desired, at the expense of making the laser cavity longer. 
Regarding claim 19, Kish teaches the optical chip as stated above but not the at least one tunable element having a phase shifter.  Zilkie teaches a multi-channel laser source, where a plurality of laser channels are combined into a single output waveguide (output coupler 120) using a vernier ring (fig. 2A) resonator filter tuned using phase shifters 135 (Fig. 1A). See  Zilkie, [0048]-[0051].  It would have been obvious to one having ordinary skill in the art to modify Kish’s invention by using phase shifters to tune the Vernier ring, in order to enable accurate control of lasing wavelengths.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP9559487 B2 discloses a tunable laser coupler.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883